IN THE COURT OF APPEALS OF IOWA

                                      No. 13-1981
                                 Filed March 12, 2014

IN THE INTEREST OF L.B.,
Minor Child,

S.B., Mother,
Appellant,

W.B., Father,
Appellant.
________________________________________________________________
      Appeal from the Iowa District Court for Polk County, Joseph W. Seidlin,

District Associate Judge.



          The mother and father separately appeal the juvenile court’s termination of

their parental rights to their child, L.B. AFFIRMED ON BOTH APPEALS.



          Tammi Blackstone of Harrison & Dietz-Kilen, P.L.C., Des Moines, for

appellant mother.

          Steven E. Clarke of Clarke Law Office, West Des Moines, for appellant

father.

          Thomas J Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, John P. Sarcone, County Attorney, and Amanda L. Johnson,

Assistant County Attorney, for appellee State.

          Charles Fuson of the Youth Law Center, Des Moines, attorney and

guardian ad litem for minor child.



          Considered by Vogel, P.J., and Tabor and McDonald, JJ.
                                          2


VOGEL, P.J.

       The mother and father separately appeal the juvenile court’s termination of

their parental rights to their child, L.B. The father asserts the State failed to

prove by clear and convincing evidence grounds to terminate under Iowa Code

section 232.116(1)(b), (d), (g), and (l) (2013). The mother also claims the State

failed to prove grounds for termination under paragraphs (d), (g), and (l). Both

parents contend termination was not in L.B.’s best interest.      Neither parent

asserts the State failed to prove grounds to terminate under paragraph (e). We

therefore affirm the termination of both the mother’s and the father’s parental

rights under Iowa Code section 232.116(1)(e) and affirm the juvenile court’s

finding that termination was in the child’s best interest.

       L.B. was born in December 2010. He first came to the attention of the

department of human services (DHS) because he was born while the mother was

incarcerated on charges of possession of drug paraphernalia. L.B. was placed in

foster care. Upon her release from prison in April 2011, the mother participated

in services and remained sober, enabling L.B. to be returned to her care in

November 2011.        However, due to the mother’s and father’s unresolved

substance abuse issues with methamphetamine and ongoing criminal activity,

the child was removed from the home in November 2012. He was initially placed

in a relative’s home but was then placed in foster care.

       The following services were offered to the mother and father during the

pendency of the proceeding: family team meetings; post removal conferences;

substance abuse evaluation and treatment; mental health evaluation; individual
                                             3


therapy; probation services; parent partner; family safety, risk, and permanency

services; urine analysis; and parenting classes.

       The mother initially participated in some services.1 However, she failed to

complete a substance abuse treatment course, and on December 29, 2012, her

urine analysis tested positive for methamphetamine. Her probation was revoked

in mid-January 2013, prompting her to flee the county to avoid arrest. After she

was apprehended, she participated in inpatient treatment from February 2013

until March 4, 2013. She entered a guilty plea for theft of a vehicle and was

incarcerated from April 2013 until November 2013. The mother has not seen

L.B. since April 2013 and has only visited the child a total of thirteen times since

he was removed from her care in November 2012. At the time of the termination

hearing, she was living with a friend pending her acceptance into the Clearview

Recovery program. However, she claims she has been sober since March 2013.

       The father also relapsed with regard to his methamphetamine use in

November 2012. He subsequently lost his job, did not participate in treatment or

therapy, and did not comply with the terms of his probation. He was incarcerated

during the month of December 2012 for probation violations, and upon his

release was again arrested on August 7, 2013, on new criminal charges as well

as a probation violation. The father has refused to cooperate with urine analysis




1
  The mother has a long history with DHS. L.B. is her fifth child. The mother consented
to termination of her parental rights with regard to her first three children. The fourth was
removed upon his birth because he tested positive for drugs when he was born. The
mother’s parental rights were terminated to this child in 2009 after she refused to
participate in services or visitation. She was pregnant with her sixth child at the time of
the termination hearing regarding L.B.
                                          4


testing. At the time of the termination hearing he was residing in a halfway house

and had not seen L.B. since May 2013.

       Due to the parents’ continued substance abuse and involvement in

criminal activity, as well as their refusal to participate in services on a consistent

basis, the State filed a petition to terminate parental rights in July 2013.        A

hearing was held on November 15, 2013. In an order dated December 9, 2013,

the juvenile court terminated both the mother’s and the father’s parental rights

pursuant to Iowa Code section 232.116(1)(b), (d), (e), (g), (h), and (l). Both

parents appeal.

       We review termination proceedings de novo. In re S.R., 600 N.W.2d 63,

64 (Iowa Ct. App. 1999). The grounds for termination must be proved by clear

and convincing evidence. Id. Our primary concern is the child’s best interest. Id.

When the juvenile court terminates parental rights on more than one statutory

ground, we only need to find grounds to terminate under one of the sections cited

by the juvenile court to affirm. Id.

       With regard to both the mother and the father, we conclude the State

proved by clear and convincing evidence grounds to terminate parental rights

pursuant to Iowa Code section 232.116(1)(e). This paragraph requires that the

child has been adjudicated a child in need of assistance, has been removed from

the parents’ physical custody for a period of at least six consecutive months, and

“[t]here is clear and convincing evidence the parents have not maintained

significant and meaningful contact with the child during the previous six
                                           5


consecutive months and have made no reasonable efforts to resume care of the

child despite being given the opportunity to do so.”2 Id. § 232.116(1)(e)(1)–(3).

       Here, the father has not seen the child since May 2013, and the mother

has not had contact with L.B. since April 2013. Neither has made the effort to

visit L.B., provide for him financially, or otherwise participate in services meant to

reunify the family. Even when not incarcerated, neither the mother nor father has

tried to maintain contact with L.B., despite being given the opportunity to do so.

It is therefore evident neither has had significant or meaningful contact with

L.B.—as defined in paragraph (e)—in the past six consecutive months.

Moreover, neither parent contests the adjudication under this paragraph on

appeal. Consequently, we affirm the district court’s finding that the State proved

by clear and convincing evidence grounds to terminate both parents’ parental

rights pursuant to paragraph (e).

       We further agree with the juvenile court that termination is in the child’s

best interest. When determining the future actions of the parents, their past

conduct is instructive. In re J.E., 723 N.W.2d 793, 798 (Iowa 2006). Not only

have the parents refused to participate meaningfully and consistently in services

offered to them, they also cannot remain sober, as evidenced by their continued

use of methamphetamine. The mother and father have had ample time and

2
  According to this subparagraph:
       For the purposes of this subparagraph, “significant and meaningful
       contact” includes but is not limited to the affirmative assumption by the
       parents of the duties encompassed by the role of being a parent. This
       affirmative duty, in addition to financial obligations, requires continued
       interest in the child, a genuine effort to complete the responsibilities
       prescribed in the case permanency plan, a genuine effort to maintain
       communication with the child, and requires that the parents establish and
       maintain a place of importance in the child’s life.
Iowa Code § 232.116(1)(e)(3).
                                          6


opportunity to correct their behavior but have failed to do so.          “We have

repeatedly followed the principle that the statutory time line must be followed and

children should not be forced to wait for their parent to grow up.” In re N.F., 579

N.W.2d 338, 341 (Iowa Ct. App. 1998); see also Iowa Code § 232.116(2). We

agree termination is in the child’s best interests and therefore affirm the juvenile

court’s termination of both parent’s parental rights.

       AFFIRMED ON BOTH APPEALS.